Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 1 of 24

,'" § 511
l;ii§. ai€`>ai;.i CGU.,`?’§
UNITED STATES DISTRECT COURT ;. 4 ?:':3 ii
SOUTHERN DISTRICT oF NEW YORK

__________ .._ __ ______._________.,..-......_...........,..........-...,..-X

;" ; \. .-“- ."'“ '~ : \_ :
u.w. di ah i.

 

frina Galanova, Peter Gitzis, by his next fi“iend, lrina Galanova,
Plaintiffs,
~ against - COMPLAINT

Vlad Portnoy, The Beinhaker Law Firm LLC,

Law Ofiices of Vlad Portnoy, P.C., Adam C. Wilner, JURY DEMAND
Harvey L. Greenberg, Greenberg & Wilner, LLP,

Krysta L. Berquist, Steven Banks, as Comrnissioner

of the Department of Social Services of the City OfNeW York,

Loren Baily~Schiffman, JP`Morgan Chase Banl<, N.A., §
Alla Sherbakov and Igor Sherbakc)v, 1 9 C :V * - '_£_ 5

Defendants. L;UDGE §{QE§__TL,

____________________________ _...... .... ..._.._x

   

Plaintiffs, Irina Galanova (“Galanova”) and Peter Gitzis (“Gitzis”), in their
complaint against I)efendants Vlad Portnoy (“Poi'tnoy”), The Beinhaker Law Firm LLC
(“Beinhaker”), Law Offioes of Vlad Portnoy, P.C., Adam C. Wilner (“Wilner”), Harvey L.
Greenberg (“Greenberg”), Greenberg &. Wilner, LLP, Krysta L. Berquist (“Berquist”), Steven
Banlcs, as the Commissioner of the Depar€ment of Social Services ofthe City of New York
(“Banks”), Loren Baily~Schiffman (“Baily-Schiffinan”), JPMorgan Chase Bank, N.A.(“JPMC”),
Alla Sherbakov and lgor Sherbal<ov allege upon information and belief, as follows:

SUMMARY OF CLAIM

l. This is an action for equitable relief and damages based upon the Defendants’ violation of
Plaintiff ‘S rights under the Americans With Disabilities Act of 1990 Title ll §35.130, §35-134
and §35.160; 42 U.S.C. §§ 407, 1981, 1982, 1985 and 1986; 18 U.S.C. §§ 1951, 1957, the Due
Process clauses of the 14th Amendment to the Uni'€ed States Constitution, U.S. Const. Amend.
XIV, §l, N.Y. Soc. Serv. Law § 22 and its implementing regulations, and to recover treble
damages under the New York Judiciary Law § 487.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 2 of 24

JURISDICTION AND VENUE
2. Jun`sdiction of this Court arises under 28 U.S.C. §§ 1331 and 1343. This action
is authorized by 42 U.S.C. § 1983 as an action seeking redress of the deprivation of
statutory and constitutional rights under color of law.
3. Venue lies in this district pursuant to 28 U.S. C. § l391(b) and § 1332 .

BMM§,

4. Plaintiff Galanova is residing in the City of New Yorl<, Brooklyn.
5. Plaintiff Gitzis is residing in the City of New York, Brooklyn.
6. Defendant Vlad Portnoy is an attorney licensed to practice law in the State of New York,
and a partner in the professional corporation Law Ofiiees of Vlad Poitnoy, P.C. Defendant

Portnoy Was a partner in the professional corporation The Beinhal<er LaW Firrn LLC.

7. Defendant Tlie Beinhaker Law Firin LLC is a law finn With principal place of business at
33 Bleel<er Street, Suite 210, Millburn, N.l 0?041.

S. Defendant Law Offices of Vlad Portnoy, P.C. is a law firm With principal place of
business at 6 East 3ch Street 6th Floor, New York, NY 10016.

9. Defendant Adarn C. Wilner is an attorney licensed to practice law in the State of New
Yorl<, and a partner in the professional corporation Greenberg & Wilner, LLP.

lO. Defendant Harvey L. Greenberg is an attorney licensed to practice law in the State of
New Yorl<, and a partner in the professional corporation Greenberg & Wilner, LLP.

Il. Defendant Greenberg & Wilner, LLP is a law firm Witli principal place of business at
60 East 412ad Street, Suite 4000, New York, NY 10165.

12. Defendant Krysta L. Berquist is an attorney licensed to practice law in the State of New
York, and an employee of the Human Resources Adn'iinistration of the City of New Yorl<,
150 oieenwich street1 sss Fio@r, New Yoa<, NY 10007.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 3 of 24

13. Defendant Steven Banl<s is the Cornrnissioner of the Department of Social Services of the
City of New Yorl< with principal offices located at 150 Greenwich Street, New Yorl<, NY lOO{)'Y.

14. Det`endant JPMorgan Chase Bank, N.A. is a national bank with its headquarters located at
270 Park Avenue, Nevv York, NY 10017.

15. Defendant Loren Baily-Schifiinan is the judge for the Suprerne Court of the State of New
York, County of Kings, 360 Adarns Street, Brooklyn, NY 11201

16. Defendant Alla Sherbal<ov is residing at 5632 Post Road, Bronx, New York 10471.
l7. Defendant Igor Sherbakov is residing at 5632 Post Road, Bronx, Nevv York 10471.

BACKGROUND

18. Plaintit`f Gitzis is suffering from coronary artery disease, prior open heart surgery, aortic
valve repiacernent, coronary artery bypass surgery, and a history of atrial iibriilation, unsteady
gait, degenerative joint disease, hypertension and type 2 diabetes

19. In fanuary 203 2, Plaintiff Gitzis suffered a stroke As a result of the stroke Plaintiff
Gitzis developed receptive and expressive language deficiencies

2{). Plaintiff Gitzis suffers from a physical and mental impairment, that affects major life
activities and the effect is substantial He does have a record of having such impairment and is
regarded as having such impairment

21. Therefore, l:"laintiff Gitzis meets the statutory definition of "individual With a disability"
as this term is defined in Title ll of the ADA §35.104 for purposes of coverage under the
Arnericans With Disabilities Act of l990.

22. Below is the sequence of events as they occurred with Plaintiff Gitzis from 1/10/2012 to
2/20/2013:

rao/2012 _ P'iainarf elias lea New voir for Flon'aa;

1/11/2012 '- Plaintiff Gitzis arrived at Sunny Isle Florida with the intension to stay for at
least a month;

1/16/2812 ~ Piaintiff Gitzis felt something Was medically Wrong and told Alla
Sherbal<ov that he had difficulty speaking According to, Plaintii`f Gitzis, Defendant Alla
Sherbakov is his third or fourth cousin Alla Sherbakov told Mr. Gitzis that he Was probably
having a stroke Mr. Gitzis decided to return to New Yorl< the next day;

1/17/2012 ~ Plaintiff Gitzis took a bus, and then transferred to a train to New York;

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 4 of 24

1/18/2012 - Plaintiff Gitzis arrived in Manhattan, called Alla and told her that he was
not able to find his Way to Brighton. Alla Sherbakov picked him up in Manhattan, drove Mr.
Gitzis to her home in the Bronx. lie stayed in her home for a few hours, before she drove Mr.
Gitzis to Brighton and left him at Brighton lSt Road, Apt 7K;

1!19/2012 ~ Defendant Alla Sherbakov brought Plaintiff Gitzis to Melnik Law Group,
PLLC located at 3072 Brighton lSt St Brooklyn, NY ll235, Medicaid planning is a key service
that the legal team at Melriik Law Group, PLLC provides to clients Plaintiff Gitzis paid $2,000
to Melnik Law group although he had no need for Medicaid planning at time His out-of-pocket
drug cost for the month of January lst, 20l2 through January 31st, 2012, for example, is equal to
zero.

1/23/2012 - Piaintiff Gitzis’ birthday i\/fr. Gitzis went outside and asked a stranger for
help and was admitted to Coney Island Hospital.

1/30/2012 - Plaintiff Gitzis was transferred to the Schulman and Schachne rehabilitation
center.

2/08/2012 ~ Plaintiff Gitr:is signed a POA to Alla and Igor Sherbakov;

2/15/2012 - lgor Sherbakov took everything from Plaintiff Gitzis’ safe deposit box at
CHASE Bank located on Brighton Beach Ave in Brooklyn NY;

2/16/2012 ~ Defendant Alla Sherbakov withdrew $205,0'?0, $2,072 and Sl60 from l\/ir.
Gitzis’ three different accounts with CHASE and deposited to her personal accounts at CHASE;

2/16/2012 ~ Defendant Alla Sherbakov withdrew $51,977 from Plaintiff Gitzis’ Bank of
Arnerica account and opened an irrevocable trust account with Banl< of America by depositing
352,077 naming herself and her husband as trustees;

2/17/2012 ~# Defendant Alla Sherbakov or lgor Sherbakov withdrew $503 from Mr.
Gitzis’ account at 'l`D bank

2/18/2012 - Defendant Alla Sherbakov or Igor Sherbakov forged Plaintiff Gitzis’
signature on $1.28 Withdrawal check and closed Gitzis’s account at Valley National Bank;

2/21/2012 -~ Defendant Alla Sherbakov or lgor Sherbakov withdrew 3503 from Plaintiff
Gitzis’ account at TD bank.

2/29/'2012 - Plaintiff Gitzis was referred for Adult Protective Services (APS) by a
social worker at the Schulman and Schachne rehabilitation center because Mr. Gitzis ‘IS
FINANCIALLY EXPLOITED BY A FEMALE, WHO MIGHT HAVE BEEN A DIS'I`ANT
RELATIVE’ (Alla Sherbakov). This referral was rejected because Mr. Gitzis was
hospitalized at that time with no discharge date.

3/01/2012 m Defendant Aila Sherbakov transferred $197,398, 37,60l and $3,253 from
her CHASE savings and two checking accounts back to Mr. Gltzis’ savings account;

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 5 of 24

3/08/2(}12 - Plaintit`f Gitzis signed the statutory short-forms power of attorney
appointing Plaintiff Galanova as his Attorney-in-Fact and granting authority pursuant to the
General Obiigation l,aw §5-1502A through 5~15020;

Plaintiff Gaianova signed discharge instruction Plaintift` Gitzis got released from the
rehab under Ms. Galanova’s care.

3/14/2012 - Plaintit`f Gitzis appointed l\/Is. Galanova his health care agent

3/22/2012 - Defendants Alla Sherbakov andfor Igor Sherbakov referred Plaintiff
Gitzis for Adult Protective Services as he was ‘BEING FINANCIAL EXPLOITED BY THE
NEIGHBOR GALANOBA ARINA’

3/23/2012 - Alla Sherbakov and/or Igor Sherbakov arranged selling Mr. Gitzis’ car
{Plymouth Voyager) in Massachusetts.

3/26/2012 -» _lASA’s initial visit by Kurlene Srnith (JASA’s social worker).

4/23/2012 - Dr. Klein performed a psychiatric evaluation of l\/Ir. Gitzis.

4/24/2(}12 ~ Kurlene Srnith referred Plaintit`f Gitzis’ case to the District Attorney.

5/09/2(}12 ~ Piaintiffs Gitzis and Galanova visited Karen Turner (unit chief, elder fraud
unit ~ rackets division, Ot`iice of the District Attorney, Kings County) at Renaissance Plaza, 350
l ay Street, Brool<lyn, NY ilZ()l.

5/22/2012 - Michael i\/iaft`ai (JASA’s supervisor) Signed a DDS»BGOZB initial APS
assessment/service plan form.

8/10/2(]12 ~ Kuriene Smith referred Plaintift` Gitzis’ case to the Oftice of Legal Ai`i`airs.

12/6/2@12 - Kurlene Smith referred Plaintiff Gitzis’ case to the District Attorney a
second time.

2)'20/2013 ~ Robert Doar, as the Commissioner of Social Services of the City of New
York commenced a guardianship proceeding seeking to appoint JASA (JEWISH
ASSOCIATION FOR SERVICES FOR THE AGED) as a community guardian of personal
needs and property management of Mr. Gitzis, Index No. 100038/2013.

The petition stated that

‘PETER GITZIS is a client of the APS program in that it was determined that he satisfies
the criteria for APS eligibility enumerated in Section 473 of the New Yorlc State Social
Services Law, specifically (a) PETER GITZIS is mentally impaired; (b) PETER GITZIS
is at risk and is unable to protect his interests; and (c) PETER GITZIS has no one

available who is willing and able to assist him responsibly.’

21

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 6 of 24

The HRA record obtained in the course of Article Sl Guardianship proceeding lndex No.

19003 8/2013, failed to include the following:

a) A Written notice of eligibility determination and redetermination (pursuant to 18
NYCRR §457.13 and l8 NYCRR §404.l)

b) A notice of the fee requirements (pursuant to 18 NYCRR §404.6)

c) An application for social services (DSS 292i) (pursuant to 18 NYCRR §457.2)

d) An authorization for services (pursuant to 18 NYCRR §404.7)

24. On February 5, 2016, Kurlene Srnith testified in the Suprerne Court under oath as
follows:
MR. DERMESROPIAN: No, l am asking if there is
any notice or correspondence sent to the client notifying
the client that APS will be or is suggesting to provide
services.
A No.
Q Now, are you familiar with the notice of eligibility
determination?
A The notice of eligibility - -
Q Determination?
A No.
25. On March 31, 2()l6, Piaintiit Gitzis signed the statutory short»forrns power of attorney

appointing Plaintiff Galanova as his Attorney-in-Fact and granting authority pursuant to the
General Obligation Law § 5-1502A through 5-15020.

26

'l`he transcript of the l\/lay 5th, 2016, Index No. 10003 8/2013, reads:
Page 21:

MR. BELLOVIN: I appreciate it.

One more point I want to make as long as your
Honor permits me to. 404.01, 18 NYCRR 404.1 is
entitled Notice of Eligibility Determination. There's
very specific notice requirement in this subsection F.
And for example, a notice of eligibility or ineligibility
shall be sent to application of recipients within fifteen
calendar days after the determination has been made. Two, a

notice of eligibility must contain information ~~

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 7 of 24

THE COURT: I’m going to stop yoo.

Pages 22 - 23:

MS. BERQUIST: I’li respond to it, but
Mr. Gitzis certainly was provided with notice by Aduit
Protective Bervices. He had a opportunity to appeal
that determination that he was eligible for service.
He had a Article ?8 proceeding and he failed to do that.

THE COURT: Okay, and the notice that yon’re
talking about is done how?

MS. BERQUIST: Done by writing.

THE COURT: lt’s not the Articie 81 petition,
it's something else?

MS. BERQUIST: Correct. lt’s a city form

that's sent to the potential client for service.

Pages 25 m 26:

MS. BERQUIST: l just want to correct something
that l said. l now remember there is before the Article
78, there is a fair hearing procedure at Borum Place prior
to the 78.

THE COURT: end that wasn’t requested either?

MS. BERQUIST: And that wasn't requested either.

MR. DERMESROPIAN: Which is a basis we argue
right now. There was never a fair hearing.

THE COURT: He never asked for a fair hearing.
Et’s his obligation to ask.

MR. DERMESROPIAN: But your Honor, there is
documentation that he’s supposed to receive and he could
ask for a fair hearing depending on the decision
of them deciding that he needs ~-

THE COURT: Okay.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 8 of 24

MR. DERMESROPIAN: But this was never done. He
was never given that opportunity.

THE COURT: Let me ask another question because
the procedure as to what we're dealing with, § am
completely unaware of it.

Does there need to be that administrative process
prior to A.P.S. bringing in a Articie 81 petition?

MS. BERQUIST: No.

MR. DERMESROPIAN: We know there's an
obligation. It’s mandatory this proceeding takes place
and he’s given a opportunity to ask for a fair hearing.

None of this happened. The case went to court.

27. On Septernber 12, 2016, Plaintiff Gaianova requested a Fair Hearing to affirm the
statement that Gitzis never received a notice of eligibility determination or a notice of fee
requirements and thus determine if Gitzis Was eligible for Adult Protective Services.

28. On March 9, 2017, in the course of the Fair Hearing No: 7380579?, Patricia Combio, Esq
(Office of Legal Aft`airs, 150 Greenwich Street 38ah Floor, New York, New Yori< 10007)
presented a copy of a notice of eligibility determination dated 5/28/2012.

For the following reasons, the notice of eligibility determination provided by Mr. Cornblo was
naud.
lt stated: Borough Director: Gili Hershuvich

Borough Ofiice: JASA Brooklyn

44 Court Street

Brooklyn, NY 11201

Tek(718)943~7723

Fax:(718)943~7732

However, for the period from January 2012 through Decernber 2013, Gili Hershkovich was a
Senior Director, JASA Aduit Protective Services With office at

247 Wea 37“‘ street 9th noon New Yoi~k, NY 1001 s

Tel: 212-273-5216

Fax: 212-695-433}.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 9 of 24

Tbe notice of eligibility determination failed to include information concerning the type
of service to be provided (pursuant to 18 NYCRR §404.1), any required fee for services
(pnrsnant to 18 NYCRR §404.6), and the duration of service planned.

It stated: ‘Effective date of eligibility for protective services is 5/28/12 and protective
services will continue until further notice.’

However, pursuant to 18 NYCR.R §404.1(d) (2)(i) ‘Prograrnrnatic eligibiiity must be
redetermined periodicaily but not less frequently than every 12 months’

The notice of eligibility determination to APS referrer incorrectly referenced Igor
Sherbakov as Ms. Sherbal<ov. However, Igor Siierbakov is the husband of Alla Sherbakov.

The notice of eligibility determination Was signed by Kurlene Smith (.TASA’s
caseworker) and Michael i\/iaffai (JASA’s supervisor). Ms. Srnitb iirst name Was misspelied. Ms.
Smith and Mr. Maffai’s signatures were not consistent With their known signatures on documents
provided by HRA in the guardianship proceeding, Index No. 100038!2013,

29. Tbe notice of eligibility determination Was not authenticated by any Witness as containing
the signatures of K'urlene Srnitii and Michael Mai`fai.

39. No Witness affirmed that Gitzis ever received the notice of eligibility determination dated
5!8/2012 and supposedly Signed by Kuriene Smith and Michaei Maffai.

31. No evidence Was submitted that the notice of eligibility determination for Aduit
Protective Services Was ever mailed to Mr. Gitzis,

32. In the course of the Articie 81 proceeding index No.: 100038/2013, Defendant Berquist
submitted a city petitioner’s trial summation dated Juiy 8, 2016.

On page #1 Defendant Berquist stated:

“It is undisputed that Peter suffered a stroke on January 23, 2012. .. Prior to his stroke, as
part of estate planning effort, Peter Gitzis signed a Power of Attorney naming his cousin Alla
Sherbai<ov as his Attorney-in-Fact.”

This is a misstatement as the above mentioned POA Was signed on Febroary 8, 2012 M
just two Weeks after his stroke

33. On the same page #1, Defendant Berqnist asserted:

“During the pendency of this proceeding Peter Gitzis transferred one of his propertiesj
located at 180 l\/iackenzie Street, Brookiyn, to his neighbor.”

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 10 of 24

Tiiis is a misstatement as well, as Mr. Gitzis transferred the above mentioned property on
December 31, 2012 and aproximately two months prior the commencement of proceeding,
Robert Doar, as the Cornmissioner of Social Services of the City of New York v. Peter Gitzis,
index No.100038/2013.

34. Lastly, on page #6 Det`endant Berquist asserts:

‘°Petitioner requests the appointment of a guardian in this matter to protect Peter Gitzis’s
person and property Petitioner has proven by clear and convincing evidence that Peter Gitzis is
likely to suffer harm because he is unable to provide for his personal needs and property
management and he cannot adequately understand and appreciate the nature and consequence of
such inability Peter Gitzis Wiil suffer harm Without the appointment of a guardian Petitioner
requests the appointment of a neutral third-party guardian to manage Peter Gitzis’s person and
property.”

35. Defendant Berquist asserted material facts that are not true.
36. Defendant Berquist is guilty of intentional fraud, deceit and coilusion.

37. JASAfHRA record lacks any evidence that Mr. Gitzis Was ever eligible for any adult
protective services under N.Y. Soc. Serv. LaW §473 and 18 NYCRR §457.1(<:).

38. Mr. Gitzis Was not in receipt of PSA at the time he Was referred to the office of Legai
Affairs and at the time of tile HRA petition for appointment of a guardian.

39. 'I`hus, eligibility requirements for bringing a petition to appoint a community guardian as
guardian for a person pursuant to N.Y. Soc. Serv. LaW §473(1) and §473-D (2) and 18 NYCRR
§457.12(0) were never met:

New York Sociat Services Law § 473~d. Cornmunity guardianship

2. A social services official may contract With a community guardian program for the provision
of conservatorship or committeeship services A social services official may bring a petition to
appoint a community guardian program as conservator or committee for a person oniy if the
person is:

(a) eligible for and in receipt of adult protective services, as defined in section four hundred
seventy-three of this chapter, at the time of the petition; and

(b) Without a capable friend or relative or responsibie agency Willing and able to serve as
conservator or committee; and

(c) living outside of a hospital or residential facility, or iiving in a hospital or residential facility
and appointment of the community guardian program is part of a plan to return such person to
the community

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 11 of 24

18 NYCRR § 457.12 Community guardianship

(e) Eligibility requirements

A social services official may bring a petition to appoint a community guardian as guardian for a
person only if the person is:

(l) eligible for and in receipt of PSA, as defined in section 457. l(b) of this Part at the time of the
petition', and

(2) Without a capable friend or relative or responsible agency willing and able to serve as
guardian; and

(3) living outside of a hospital or residential facility, or living in a hospital or residential facility
and appointment of a community guardian is part of a discharge plan to return such person to the
community

40. As of May 5, 2016, Defendant Baily~Schiffman knew that The Supreme Court of the
State of New York, County of Kings lacked the personal jurisdiction on the bases that
Piaintiff Gitzis was not eligible for any adult protective services and not in receipt of PSA
at the time a guardianship petition was filed.

41. On October l2, 201'7, Defendant Baily-Schiffman appointed Defendant Portnoy a
Guardian of the Property of Peter Gitzis, Index No. 10003 8/2013.

Peisuant to New York Mental Hygiene Law § 81 .42 Compliance

“(b) A judgment or order made pursuant to this aiticle, unless reversed on appeal, releases the
guardian and the sureties from all claims of the incapacitated person and/or any person affected
thereby based on any act or omission directly authorized, approved or confirmed in the judgment
or order. 'i`his section does not apply Where the judgment or order is obtained by fraud or
conspiracy or by misrepresentation contained in the notice, petition, account, or in the judgment
or order as to any material fact. For purposes of this subdivision, misrepresentation of a
material fact includes but is not limited to the omission of a material fact.”

42. On October 12, 2017, Defendant Baily»Schiffman also
“ORDERBD that any Powers of Attomey of Peter Gitais that have been signed since this
proceedings Was filed are hereby vacated.”

43. However, on October 21, 20l7, Mr. Gitzis signed the statutory short-forms power of
attorney appointing Plaintiff Galanova as his Attorney-in-Fact and granting authority pursuant to
the Generai Obligation Law § 5-»l SOZA through 5-l 5020.

44. On Novernber 8, 2017, Defmdant Pormoy signed OATH ANI) DESIGNATION AS GUARDLAN.
lt reads:

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 12 of 24

SUYREME COURT OF THE STATE OF NEW YURK

 

COUNTY OF KH~JGS g

In the Matter of the Applicaticn of é§ ,§_ § GA'I’H AND
DESIGNATION AS

tieran GUARDIAN

M’l'l¢e§l ' § k '£OE,

Index No. {LQ;OH /`BQ(;§
ca a t s n X
STA'I`E OF NEW YOR.K
CGUNTY OF KINGS
(1] OATH F 1§\IH© mg
' being duty sworn, deposes

 

and says: a:a£}»/:M`.I
(a) lam a citizen cf tile Un.ited Stat d ever the age cf eighteen (1 8) years

{b) I will weli, faithfully and honestly discharge the duties m inc as Guarclian fee-the
F:d-Speemi-Gimdiurei the Propezty Managem¢t of
eden fit den whom ne com has round w se emmett

 

(2} DESIGNATI£JN OF.\THE CLERK FOR SERVICE GF PROCESS.

\4¢., Cz O'EK“\ ">
ca 1, \_llse\g@€hl»»@a; wm\§iaéo£ ami-wiga ellth site

Guardian for who resided

FJ`D" 1 ]. smiths saw rea rose cannot
hereby designing the Clcrk of the Suprecne Court, Kings County, and his successor
in of§oe as the person on whom service of any process testing from said Court in
the proceeding er ' any other proceeding which shell affect the mem
pmpcrty of lam the incapacitated person in like manner and
with like effect as if it were served personally upon me whenever I cannot he
found and mud within the State ciwa Ycrk after due diligence is used

Dated: "Breoklyn, New Ycrk

 

 

 

the € 2):):'$~
_ ACMOWLEI)GW[ENI`
STA’I`E OF NEW YURK
CGUN'I"Y GF KINGS ! ~
nine tim q 3 290 , 2306, before me personally appeared
1 Wrtl"_ 514 , to me known and knan to me to be the undivided

 

described in and who exyiited the foregoing Ccmbined Oath and Designztieu of Gnardian,

and she personality acknowledged te me that she executed the same

NOTARY F IC werner md mem ram
minimum

le ma ...a mm m am in Ccu
ceamrulen snm§m?.hbm¢y"ga, acts wegng 1.` th §

 

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 13 of 24

45. On March 13, 2018, Defendants Portnoy and JPMC opened, at JPMorgan Chase Bank,
N.A. a guardianship account No. 422433792, VLAD PORTNOY ESQ AS GRDN OF THE
PROPERTY MANAGEMENT OF PETBR GITZIS AN INCAPACITATED PERSON.

46. On April 24, 2018, Defendants Portnoy and JPMC placed a hold on Plaintiffs’ checking
account at JPMorgan Chase Bank No. 581662595 that expires on December 31, 2099.

47. ()n May 10, 2018, Defendant }Pl\/IC placed a stop payment on two checks, Online
Payrnents 7031481308 and 7031481314 sent by Plaintii`f Galanova to pay maintenance bills for
the two properties located at 40 Brighton First Road, units 7D and 71 respectively

48. Plaintiffs Galanova and Gitzis opened account No. 581662595 at JPMorgan Chase Bank,
.N.A. on April 5, 2014 and used this account to pay Plaintiff’s numerous utility, maintenance and
medical bills etc.

49. `Plaintiff Galanova was a Primary Joint owner of account No. 581662595 at JPMorgan
Chase Bank, Plaintifi° Gitzis Was a Secondary loint owner on this account

50. On April l'/', 2018, Defendant Portnoy files a motion in the Suprerne Court of the State of
New York, County of Kings, lndex No: 100038/13.

lt reads:

“RELIEF
REQUESTED: An Order of this Court:

l) Appointing attorney for Gnardian of Property of Peter Gitzis
admitted in Southern District of New York;

2) Appointing attorney for Guardian of Property of Peter Gitzis
admitted in Eastern District ofNeW York;

3) Appointing Vlacl Portnoy, Esq., as Attorney for Guardian of
Property of Peter Gitzis;

4) Perrnitting Guardian of Property to obtain keys to the
residence of Peter Gitzis;

5) Perrnitting Guardian of Property access to the residence of
Peter Gitzis;

6) Perrnitting sale of the Manhattan Beach, Brooklyn, NY, and
Sunny lsles Beach, Floiida, properties, or in alternative appoint Counsel
to file Notice of Pendency for Sunny Isles Beach, Florida, property, and
permitting retaining services of property management companies in
regards to said properties;

7) Issuing an order With specitic language to facilitate filing of
Notice of Pendency against cooperative apartments;

8) Perrnitting leasing of Unit ll-M at 40 Brighton First Road,
Brool<lyn, New York 11235;

9) Setting schedule for visitations of Jaco‘o Gitzis;

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 14 of 24

10) Arnending Final Order and Judgernent to permit marshaling the
assets Without the bank account numbers;

ll) Granting such other and further relief as this Court may deem
just and proper.”

Sl. On l\/iay 15, 2018, Defendants Portnoy and JPMC closed the following accounts at
JPMorgan Chase Banl<, N.A. and transferred balance to the guardianship account No. 422433792

A) Checking account No. 07946553 57 -balance $69,473.03
B) Savings account No. 3016102237 w balance $150,468.50
C) Checking account No. 0581662595 »~ balance $3,884.24

52. Plaintii`f Gitzis’ Social Security checks in the amounts of $826 (prior 20l4), $840 (as of
January, 2014) and $856 (as of January, 2015) Were deposited into this account

53. Upon information and believe, Defendants Portnoy and JPMC have not completed form
SSA-II (Request to be selected as payee).

Social Security law and regulations require payees to use the payments they receive for
the current needs cf the beneficiary and in their best interests

54. The Treasury Department does not recognize Power of Attorney for negotiating federal
payments, including Social Security checks

55. Therefore, Plaintiff Galanova contacted Gail Pimento, a Branch Manager at 55 Water
Street New Yorit, NY 10041. Ms. Pimento was not able to help With the reopening of Plaintiff
Gitzis’ checking account JPMorgan Chase Banl<, N.A, No. 0794655357.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 15 of 24

Cl-if-\SE PREM|ER PLAT 1...

Presem balance

5357) >

Avaeiab|e ba§ance

Guerdrar't protection

Det)tt card coverage

 

 

 

 

 

   

”$9,999,930,527.48 569,472.53 Off Off
on acre 1 11 rotc-1 on heed ss,sas,sss_ssaaa
Date Reason Expi res Amount
Feb tO, 2014 We`ve received a notification that requires Dec 31, 2099 $9,999,999,999.99
ustc place a hold onyour account
snowde AI| transactions
Date Dascription Type Amount Bafaoce
Apid 25_ 2013 55'§ T§§"`.S’ 3§§ ’§‘5§§ S§§ §§§ ‘§: §§3§"3§§§§ AcH ccccn ssse.oo seaman
ACH credit
npr 1a 2013 §§i:§§§r§e§§§`§§§m ai;_<,c. credit 50.59 ssa,eze.m
Mar zs 2013 §§§{:§:§';§ 3§§ ’§§§§ §§§ P§§ '§§§§3173§§§§ Aca credit $856.00 asset 592
nar 15, 2013 §§;§§§;§§§§§§NT usc credit 2051 sar,rss.sz
__ _ ______ _ Q_ ____ ____________ ________w__ __________ _ _______ ___________
rea 2a 2o1a §§'§i:§§§§ 31§ §§§5§§ 5§§ §§§ '§ §3§3§§§3 lien credit Ssss.oo sa'/?sa.¢n
Feb 15, 2018 §§;§§C§r§§§§§§§§§ ucc credit $0.52 sss 903 4r
jan 2.1, 201 s §§§TC§:§§§ 3 §)§§§’§§ 5§§ PP§ '§ §§§1 7 §§§3 sca credit sasa.oo sss ariz aa
jan ii 2o1s §§;§R§;§§A§M§§T ucc credit ease sea cas as
oec 27 2012 §S§ §§§A§ §1§ X§§§§ §§§ §P§ §§ §§3§ 73§§§3’ Acn credit sase.oo sss_o4s,3o
ACH credit
§§r§°§§ "§ ”§§’ “ nsc credit sess sss 190. so
Nov 22,2017 55§ T§§A§ m ’§XS§§ S§§ §§D ‘§: §§3§73§§§ 3 not crccn sess so sess carr
ACH czedzt
nov 15 2017 $§§RC§;§§MM§NT unc credit saer sea.s:iar?
0<::§2"5:”2017 ssA 1aEAsa1o)o<soc sec PPD o 9o317360i3 neil crc-chinn n sese.oo $64.333_27

ACH credit

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 16 of 24

7

56. Sociel Security Administratien mailed the following Notice of Change in Plaintiff Gitzis
Benef`lts:

Social Security Administration

Retirement, Survivors and Disability Insuranee

Notice of Chtmge in Benef'lts §
Northeaster_n Prog:ram Sewlce Center
1 Jamaica Center Plaza
Jamaica_. New Yc)rk. 11432»3898
Dete: June 6, 2018
Claim Number: 052»52-78042&

§iiilizzairwin§§iiin";llf;ll{ll§|nnluii{l{¥llgillna'{{lln
§ 6300324 OOOUQZM l .-\=lB 9424 GK'\SUM§R$TIPI "l"l Pl
¢ PETER GHZIS

180 L‘}ACKENZIE ST

BRGOKLYN NY 11235-2364

We are twitng to tell you that your payment of $856.90 for May 23, 2018 wives
returned to us.

Why We Cannot Pay You

We must stop your payments because We do not have a correct address You
may select a financial institution to receive your benefits but ute still need a
current address

Suspect Socia! Security Fraud?

Please visit h'ttp:f!oi .ssa. ova or call the Inspector General's I~`raud Hotline
at 1»800-269-02’1'1 ETT§' I~ 6501~2!01).

57. Pursua.nt to 42 USC §4[}7. Assignment of benefits

(a) In general

The right of any person to any future payment under this subchapter shall not be transferable
or assignable, at law or in equity, and none of the moneys paid or payable or rights existing
under this subchapter shall be subject to execution, levy, attachment, gamishmcut, or other legal
process, or to the operation of any bankruptcy or insolvency law.

UDDHC£||I%.H‘JB ll€%ii R‘J`tldiéi.l¢h`l{ -»|lirlm&£!\“l$.}&‘.$¢ ¢Zt§f!$!§.

 

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 17 of 24

58. U.S.DEPARTMENT OF HEAL'I`H & HUMAN SERVICES, CENTERS FOR
MEDICARE & MEDICAID SERVICES (CMS) mailed a CMS-SOO Form (MEDICARE
PREMIUM BILL) dated 10/26/2018 to the following address:

PE,TER GITZIS
180 MACKENZIE ST
BROOKLYN NY 11235-2304

Ways to pay your bi|i:
' Pay amine at your bank‘s webs`!te

l - m -” ica-invoin F R § n U{;11
‘ Srgn up for Medxcare Easy Pay ' ~I §§;;;E;-|G;;§w TM§&§ ALL 0 2
- Pv§ake a check or money order payab!e to ` 130 MACKENZ;E ST

"CMS N`zedicare lnsurance"

BROOKLYN NY 11235-230»4

. Use V§Sa, Master€}ard. Americzan Express. or Discover ulmhm;“,;!{,!;!:M;;z|!;lmmbn;¥;;‘q;H;,§H[l.},,

Sor:d payment with the coupon at the bottom to:
Medicare Premium Co!iection Center
P.O. Box ?90355
St. Louis, MC 631?9~0355

 

 

 

 

 

 

Part A Part 53
Coverage {Hos;)ibai + (Medécal + IRMM = To%al
Periods |nsurance} Insuranco} F’ar¥ D Amount

Amount due for loan A and/or F’ar'l B 12!01!`2018~{)2f28¢‘2019 $398 00 3398.{}0
Past due amount for Par't A andfor Part B 09101!2013-11!30!2018 $635 00 $635.(]0
Arno:_mt due for IF?MAA Part D
Pasr due amount for iRMAA Parr D

F’art A tem§nation dates

F~‘ar‘t B termination oate: 11}30!2018 Totai amount due: $1,033.0{}

Part D termination ci_z_zte: Payment in fun due by; 1?!25/20?8

 

 

 

 

 

 

 

 

 

PF€‘\‘§S@ 3€‘?“3 Y€'U?‘ fU§F PHW“¢`#@HT by __lL’§.§iZ§E__. Your payment is law if Medic;are gem it after this data li your bill

Says “De!inqz:ent" at the top, you must pay your biH in fqu by this date, or you crowd §ose your coverage and you may
not be abie to get your coverage back right away.i»'>art§a§ payment may not stop you from memo your coverago,

`\’our viii shows new amounts and past amounts we dictrz‘t get by your last bi!i’s due Cfa%e.
We got your last payment of ____ m ,~,$_2.._8§`59 m_ on w

314433?

 

.G.SUE!ZOQ`!’ _ n §
Bee other Side roy im;zor%am information; including Who %o contao€ if you have questions,,

W Don’i Senci mateo or &ett€r$ W§th your paymom. Qm at doi“€od fine and return bottom wh§'x p&ymant,, W

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 18 of 24

59. The following Fidelis letter dated November 19, 2018 notified Plaintiff Gitzis that his
membership in Fidelis Medioare Adyantage Flex ended on 11/30/201 81

§§

 

L£GACY P\.AH

Noyember !9, 2013

PF:TER GI‘I`ZIS

40 Brighton let Road
Ap§: '?J

BRQOKLYN, NY 11235

Dear PETER GITZIS:

Meoieare has totd us that you Will no longer have Medicare Part B. You need to have coverage
under both Mcdieare Part A and Part B to remain cn:'o§led in a .\/Iedicare Advantage place
Therct"ore, your membership in Fideiis Medicare Ad\-zmtagc Plex Will end on t 1!`30)'20}8, It` this
information is Wroz'zg, and you want to stay a member of our plazi, please contact u:;. Aiso, if you
hayeo’t airoedy done sod please contact your local Social Security office to have their records
corrected d

60. Plaintiff Galanove provides Plaintiff Gitzis With Metlife Dental Option A Benetits,
Vision VSP Option B and Hyatt Legal Assistance Coverage.

61. Plaintiffs Gaianova and Gitzis have legitimate interest in the following properties:

180 MacKenzie Street (Block 8755, Lot 48)

40 Brighton 15t Road, Apt 6D (Block 8680, Lot 1, Apt 6D)
40 Brighton 15t Road, Apt 7D (Biock 8680, Lot 1, Apt 7D)
40 Brighton isz Road, Apt 7K (Blook 8680, Lot 1, Apt 7K)
40 Brighton lSt Roe.d, Apt ilI\/I (Block 8680, Lot 1, Apt 111\/{)
210 174“' Streer, Api 1806 (Foiio #31-2211»046-1240)

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 19 of 24

62. New York is an equitable distribution state

Equitable distribution considers ali property acquired by either spouse from the beginning of the
marriage until separation or the filing of a matrimonial action to be “maritai property The
legislatures choice to define marital property broadly recognizes the expectation that each
spouse has in the future use and ownership ot` the property obtained by the partnership

New York Consolidated Laws, Domestic Relations Law - D()M § 236(B)(1)

“c, The term “marital property” shall mean all property acquired by either or both spouses
during the marriage and before the execution of a separation agreement or the commencement of
a matrimonial action, regardless of the form in which title is held, except as otherwise provided
in agreement pursuant to subdivision three of this part. Marital property shall not include
separate property as hereinafter defined

d. 'i`he term separate property shall mean:

(l) property acquired before marriage or property acquired by bequest, devise, or descent, or gift
from a party other than the Spouse;

(2) compensation for personal injuries;

(3) property acquired in exchange for or the increase in value of Separate property, except to the
extent that such appreciation is due in part to the contributions or efforts of the other spouse;

(4) property described as separate property by written agreement of the parties pursuant to
subdivision three of this part.”

63. Defendant Baily~Schiffman and The Supreme Court of the State of New York, County
of Kings lacks the jurisdiction over Plaintit`fs’ marital and separate property

64. On June 29, 2017, Piantiffs Galanova and Gitzis commenced a proceeding in the United
States District Court for the Southern District of New York, case # l:i7-cv~04915*VSB.

65. On June 27, 20l8, Dcfendants Wilner and Greenberg signed and entered a NOTICE OF
APPEARANCE.

it statcs:

“To the Clerk of the Court and Ail parties of Record:

Please enter my appearance as counsel for VLAD PORTNOY, As Guardian of the Property of
PETER GITZIS, an incapacitated person, in the above entitled action Kindly direct

all papers and communications in this action be served upon the undersigned at the office and

post office address stated below.”

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 20 of 24

66. Pursuant to Fed. R, Civ. P. l7(c)(l)(A), Defendant Portnoy may not sue on behalf of
Piaintiff Gitzis.

Fed. R. Civ. P. 17(c) MINoR Oa INCOMPETENT PERSON.

(l) Wz`th n Represematz`ve. The following representatives may sue or defend on behalf of a
minor or an incompetent person;

(A) a general guardian;

(B) a committee;

(C) a conservator; or

(D) a like fiduciary

General guardian is a guardian Who has general care and control of the Ward's person and
estate. Sucli a guardian is responsible for both the personal Well~being and the financial interests
of the Ward.

Therefore, Defendant Portnoy may not retain Defendants Wilner and Greenberg to act as
counsels “for VLAD PORTNOY, As Guardian of the Property of PETER GiTZIS” in the
proceeding l :l7-cv~04915~VSB.

Conseqnently, Adam C. Wilner, Esq. and Harvey L. Greenberg, Esq. may not appear on
behalf of Piaintiff Gitzis.

67. Moreover, Defendant Portoy failed to file a NOTICE OF APPEARANCE AS
GUARDIAN AD LITEM, case # ltl?-cv-O4915.

68. lt is undisputed that the Judgment and Order appointing Vlad Portnoy, Esq. as the
guardian of property of Mr. Gitzis and the Order authorizing and permitting Vlad Portnoy, Esq.
to retain counsel duly quaiitied to practice in the United States District Court, Southern District
of New York, as attorney for the property interests of Viad Portnoy, Esq., as Guardian of
Property of PETER GITZIS Were obtained by fraud, conspiracy and by misrepresentation of
material facts

Defendants, Vlad Portnoy, Esq., Adam C. Wilner, Esq. and Harvey L. Greenberg, Esq.
are liable for all legal fees and damages Plaintiffs Galanova and Gitzis Would incur as a result of
their actions in this proceeding

69. On October 15, 2018, Defendant Greenberg filed a LET'I`ER MOTION TO
DISCGNTINUE ACTION, case # l:l7~cv»04915»VSB.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 21 of 24

70. Defendants Greenberg and Wilner Violated Local Civil Rule 7.l(a) of the United Staes
District Coui'ts for the Southern and Eastern Districts of New York.

Local Civz'.l Ruie 7.1. Motion Papers

(a) Except for letter~inotions as permitted by Local Rule '.7.1 (d) or as otherwise permitted by the
Court, all motions shall include the following motion papers:

(l) A notice of motion, or an order to ShoW Cause signed by the Coutt, Wh,ich shall specify
the applicable rules or statutes pursuant to Which the motion is brought, and shall specify the relief
Sought by the motion;

(2) A memorandum of law, setting forth the cases and other authorities relied upon in
support of the motion, and divided, under appropriate headings, into as many parts as there are
issues to be determined', and

(3) Supporting affidavits and exhibits thereto containing any factual information and

portions of the record necessary for the decision of the motion.

(d) Applications for extensions or adjournments, applications for a pre-motion conference, and
similar non-dispositive matters as permitted by the instructions regarding I"ZCF published on the
Website of each respective Court and any pertinent lndividual judges Practices, may be brought by

letter-motion filed Via ECF pursuant to liocal Civil Rule 5.2(b).

71. Defendants JPMorgan Chase Bank, N.A. is guilty of the unjustified Wasting of Plaintiffs’
marital assets, financial exploitation and emotional abuse

72. Defendants Berquist, Pottnoy,Beinhaker, Wilner and Gi'eenberg are guilty of the
unjustified Waste and misappropriation of Plaintiffs marital and Separate property

?3. Def`endants Portnoy, Beinhaker, Poi’tnoyPC are guilty of intentional fraud, deceit and
collusion

74. Defendant Portnoy deprived Plaintiffs Galanova and Gitzis of theirs constitutional and
due process rights

75. Defendants, Viad Portnoy, 'I`he Beinliaker Law Firrn LLC, Law Oft`ices of Vlad Portnoy,
P.C., Adam C. Wilner, Haz'vey L. Greenberg, Greenberg & Wilner, LLP, Krysta L. Berquist
violated Plaintiffs’ rights under 42 U.S.C. §§ 1981, 1982, 1985 and 1986, and the Due Process
clauses ofthe 14th Amendrnent to the United States Constitution, U.S. Const. Amend` XIV, §l.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 22 of 24

76. Defendants, Vlad Portnoy, The Beinhaker Law F irm LLC, Law Oflices of Vlad Portnoy,
P.C., Adam C. Wilner, Harvey L. Greenberg, Greenberg & Wilner, LLP, Krysta l.,. Berquist
violated Part 1200 Rules of Professional Conduct.

77. Defendants, Vlad Portnoy, The Beinhaker Law Firm LLC, Law Ofiices of Vlad Portnoy,
P.C., Adarn C. Wilner, Harvey L. Greenberg, Greenberg & Wilner, LLP, Krysta L. Berquist
egregious misconduct in violation of applicable statutory requirements, policies, and procedures
constitutes a pattern of extreme legal delinquency in violation of New York Judiciary Law § 487.

78. As a direct result of Defendants' Conduct, Plaintiff Galanova suffered damages and
emotional distress

79. Therefore, Plaintift` Galanova is entitled to treble and punitive damages in an amount to
be proven at trial and not less than 3250 million
accrued

FIRST CAUSE OF ACTION

SO. Defendants, Krysta L. Berquist, Loren Baily»Schiffrnan and Steven Banl<s, as the
Connnissioner of the Department of Social Services of the City of New York violated Plaintiffs’
rights under the N.Y. Soc. Serv. Law § 22 and its implementing regulations;

SECOND CAUSE OF ACTION

81. Defendants, Vlad Portnoy, Krysta L. Berquist, Loren Baily~Schiffinan and Steven Banks,
as the Cotntnissioner of the Departrnent of Social Services of the City of New York violated
Plaintiffs’ rights under the Americans With Disabilities Act of 1990 Title II §35.130 by
subjecting Plaintiff Gitzis to discrimination on the basis on his disability in providing service that
is not equal to that afforded others and is not as effective in affording equal opportunity to
obtain the same result, to gain the same benefit1 and to reach the same level of achievement as
that provided to others;

THIRD CAUSE OF ACTION

82. Plaintiff Gitzis as an individual with a disability, had a right not to accept Adult
Protective Services including frivolous Ax'ticle 81 Guardianship proceedingj Robert Doar, as the
Cornmissioner of Social Services of the City of New York v. Peter Gitzis, lndex No.
100038/2013.

I)efendants, Vlad Portnoy, Krysta L. Berquist, Loren Baily~Schiffman and Steven Banks,
as the Cornrnissioner of the Department of Social Services of the City of New Yorl< violated
Plaintiffs’ rights under the Americans with Disabilities Act of 1990 Title ll §35.130 (e)(l) and
§35.160.

Case 1:19-cv-01451-.]GK Document 1 Filed 02/15/19 Page 23 of 24

FOURTH CAUSE OF ACTION

83. Defendants, Vlad Portnoy, Krysta L. Berquist, Loren Baily-Schift`man and and Steven
Banks, as the Commissioner of the Departrnent of Social Services of the City of New Yorl< Alla
Slierbakov and Igor Sherbakov violated Plaintiff Galanova’s rights under the ADA of 1990 'i`itle
ll §35.134.

FIFTH CAUSE OF ACTION

84. Defendants Vlad Portnoy, The Beinhal<er Law Firm LLC, Loren Baily»Schift`man,
Steven Banks, as the Cornrnissioner of the Depaxtrnent of Social Services of the City of New
York, JPMorgan Chase Bank, N.A., Alla Sherbal<ov and lgor Slierbakov violated Plaintift`s’
rights under 42 U.S.C. §§ 198l, 1982, 1985 and 1986.

SIXTH CAUSE OF AC'I`ION

85. Dei`endants, Vlad Portnoy, 'l`he Beinhal<er LaW Firrn l.LC, boren Bain-Scl:iiffman and
Steven Banks, as the Comrnissioner ofthe Departrnent of Social Services of the City of New
Yorl<: violated Plaintiffs rights under the Dne Process clauses of the 14th Aniendment to the
United States Constitution, U.S. Const. Ainend. XIV, §l.

SEVENTH CAUSE OF _ACTION

86. Defendants, Vlad Portnoy, Tlie Beinhaker Law Firm LLC, Law Offices of Vlad Portnoy,
P.C., Adarn C. Wilner, Harvey L. Greenberg, Greenberg & Wilner, LLP, Krysta L. Berquist
actions and egregious misconduct constitutes a chronic and extreme pattern of legal delinquency
in violation of New Yorl< Judiciary Law § 487.

WHEREFORE, Plaintiffs Galanova and Gitzis respectfully demand judgment against
defendants for the following relief:

l. Declaring that Defendants violated Plaintiffs rights under N.Y. Soc. Serv. Law § 22 and
its implementing regulations, the Arnericans with Disabilities Act of 1990 Title ll §35.130,
§35.134 and §35.16(); 42 U.S.C. §§ 407, lQSl, 1982, 1985 and 1986; 18 U.S.C. §§ 1951, 1957_,
the Due Process clauses ofthe 14th Amendrnent to the United States Constitution, U.S. Const.
Arnend. XIV, § l and the New York ludiciary Law § 487;

2. ’i"errninate guardianship;

Case 1:19-cv-Ol451-.]GK Document 1 Filed 02/15/19 Page 24 of 24

3. Terminate Defendant Portnoy‘s as guardian of property management account at
iPl\/iorgan Chase Banl<, N.A. # 422433792 and restore funds in Plantiff' s accounts at JPMorgan
Chase Bank, N.A.;

4. Damages, punitive and treble damages, pre and post judgment interest, attorney’s fee
pursuant to statute and cost, and such other relief as this Court deems just and proper.

JURY DEMAND
Plaintiffs respectfully demand a trial by jury.

Dated: Nevv York, Brooklyn
February 15, 2019

49 Brighton lFirst Road Apt 75,
Brooldyn, NY 11235

Respectfully Submitted,

/’
.“`-}.L ~ ,--' , »." “- ¢.
i_ t,:-"¢i‘fff ia: ear . aaa 3 z» art

lrina Galanova

p€j€/Z @,»t{`z/K

Peter Gitzis

 

